Citation Nr: 0410778	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right eye 
injury, claimed as glaucoma.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1956 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of a Regional Office 
of the Department of Veterans Affairs, which denied the veteran's 
claim for service connection for a right eye injury.  He perfected 
an appeal of the denial of his claim and, in October 2003, he 
testified at a personal hearing at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duty to notify 
has been satisfied.  

2.  Credible evidence of a medical nexus between any in-service 
disease or injury of the right eye and a current right eye 
disability has not been presented; glaucoma is not shown to be 
causally related to any incident of military service.  


CONCLUSION OF LAW

Entitlement to service connection for a right eye disability, 
claimed as glaucoma, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim.  The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims 
on appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
By virtue of the April 2003 Statement of the Case, the various 
Supplemental Statements of the Case, and May 2003 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would attempt to 
obtain.  The veteran has reported that he receives medical care at 
the VA medical center in Jackson, MS, and these records were 
obtained.  No private medical records have been obtained, as no 
such evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For these 
reasons, his appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), in which the Circuit Court held that VA 
cannot deny a claim without giving the claimant one year to submit 
the requested evidence or information.  Subsequently, the Veterans 
Benefits Act of 2003 was signed into law in December 2003.  This 
law authorizes the VA to make a decision on a claim before the 
expiration of the period during which the veteran may submit any 
additional evidence necessary to substantiate his claim.  This 
change was made effective from November 9, 2000.  Veterans 
Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was first sent a 
letter in May 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year since 
this letter was issued to submit additional evidence, and he in 
fact has done so; additionally, he stated in February 2003 that he 
had no additional evidence to offer.  Therefore, there is no 
indication that further delaying adjudication of the appellant's 
appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi [17 Vet. 
App. 412 (2004)], in which the Court held that 38 U.S.C.A. § 
5103(a) requires the VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  In the 
present case, the RO initially considered the claims on appeal in 
October 2002, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Prior to that 
initial decision and the passage of the VCAA, the RO provided 
notice to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was reconsidered in 
December 2003, in light of the additional development performed 
subsequent to October 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court 
must take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the VCAA).  

The veteran seeks service connection for residuals of a right eye 
injury, claimed as glaucoma.  Service connection may be awarded 
for a current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 
2002).  

According to the veteran's statements, he initially injured his 
right eye during military service, when it was struck by a hose.  
At the time, he was serving as a firefighter.  The veteran's 
service medical records are unavailable, and are presumed 
destroyed by a 1973 fire at the National Personnel Records Center 
in St. Louis, Missouri.  In cases where the veteran's service 
medical records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the veteran in the development of 
his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service 
medical records have been destroyed or lost, there is a duty to 
advise the veteran to obtain other forms of evidence).  In the 
present case, the RO attempted to obtain additional service 
medical records from alternative sources, but was unable to obtain 
confirmation of an in-service eye injury.  The only record found 
confirmed the veteran's return on June 10, 1958, from ordinary 
leave.  

More recently, the veteran has received medical treatment at his 
local VA medical center.  Treatment records from 2002 confirm a 
diagnosis of unspecified glaucoma, but do not note a cause or date 
of onset for this disability.  The veteran has not claimed any 
private medical treatment for his right eye disability.  

After reviewing the evidence in its entirety, the Board finds that 
service connection for a right eye disability, claimed as 
glaucoma, is not warranted.  Unfortunately, the veteran's service 
medical records are unavailable; nevertheless, even assuming he 
sustained a blow to the right eye during service, the remainder of 
the record is negative for any medical nexus between such an in-
service injury and his current diagnosis of glaucoma.  The veteran 
stated at his October 2003 personal hearing that he did not 
receive treatment for any right eye disability until 1999, more 
than 30 years after his in-service injury.  While he has presented 
current medical evidence of glaucoma of the right eye, no medical 
expert has suggested this disability began during military service 
or is related to an injury or other incident of service.  In the 
absence of any evidence that his right eye disability began during 
service or is related to an injury or disease therein, service 
connection for a right eye disability must be denied.  

The veteran has himself asserted that his current glaucoma of the 
right eye is related to an in-service right eye injury, but as a 
layperson, his assertions regarding medical causation, diagnosis, 
and etiology are not binding on the Board.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus between 
his current diagnosis of glaucoma, and any in-service disease or 
injury of the right eye.  However, the U.S. Court of Appeals for 
the Federal Circuit has held that in order for a VA examination to 
be necessary, "the veteran is required to show some causal 
connection between his disability and his military service.  A 
disability alone is not enough."  Wells v. Principi, 326 F.3d 
1381, 1383-84 (Fed. Cir. 2003).  Thus, a VA examination is not 
warranted in the present case, based on the evidence of record.  

In conclusion, service connection for a right eye disability, 
claimed as glaucoma, must be denied, as a preponderance of the 
evidence is against the claim.  As a preponderance of the evidence 
is against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for a right eye disability, 
claimed as glaucoma, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



